Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 1 of 9

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

SERGEANTS BENEVOLENT ASSOCIATION HEALTH
& WELFARE FUND, individually and on behalf of itself
and all others similarly situated,

Plaintiff,
Vv.

ACTAVIS, PLC, and FOREST LABORATORIES, LLC
MERZ PHARMA GMBH & CO., KGAA, MERZ GMBH
& CO., KGAA, MERZ PHARMACEUTICALS GMBH,
AMNEAL PHARMACEUTICALS, LLC, TEVA
PHARMACEUTICALS USA, INC., TEVA
PHARMACEUTICAL INDUSTRIES, LTD., BARR
PHARMACEUTICALS, INC., COBALT
LABORATORIES, INC., UPSHER-SMITH
LABORATORIES, INC.. WOCKHARDT LIMITED,
WOCKHARDT USA LLC, SUN PHARMACEUTICALS
INDUSTRIES, LTD., DR. REDDY’S LABORATORIES
LTD.. and DR. REDDY’S LABORATORIES INC.,,

Defendants.

 

 

I.

nw

DATEFILED: 8/1/19

 

 

 

C.A. No. 15-cv-6549-CM-RWL

Civil Case
Management Plan and
Scheduling Order

The parties submit this [Proposed] Civil Case Management Plan and Order pursuant to
Federal Rule of Civil Procedure 26(f):

on July 19, 2019 and July 23, 2019.

Alternative Dispute Resolution/Settlement:

Meet and Confer: The parties met and conferred pursuant to Fed. R. Civ. P. 16(c) and 26(1)

a. Settlement discussions have taken place between the Plaintiff and the Generic
Defendants. While Plaintiff and the Forest and Merz Defendants engaged in
mediation efforts, due to the impasse reached in the DPP mediation, the mediator
recommended that the in-person mediation session not go forward. See ECF No.

252.

b. The parties have discussed an informal exchange of information in aid of early
settlement and have agreed to exchange the following:

Please see the status report filed with the Court on June 26, 2019. See ECF No.
270. SBA has settled with generic defendants Wockhardt, Amneal, Sun, and

Upsher-Smith. Jd.
Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 2 of 9

The parties have discussed use of alternative dispute resolution mechanisms for use
in this case, such as (i) a settlement conference before the Magistrate Judge, (ii)
participation in the Districts Mediation Program, and (iii) retention of a private
mediator. The parties propose the following alternative dispute mechanism for this

a

case:
The parties retained a private mediator.

d. The parties recommend that the alternative dispute resolution mechanism
designated above be employed at the following point in the case (e.g., within the
next 30 days; after exchange of specific information; after deposition of plaintiff;
etc.):

No further mediation is scheduled at this time.

e. The use of any alternative dispute resolution mechanism does not stay or modify
any date in this Order.

3. The Parties’ Summary of Their Claims, Defenses, and Relevant Issues:
Plaintiff:

Sergeants Benevolent Association Health & Welfare Fund (“Plaintiff”), for itself and
all others similarly situated, brings this civil antitrust class action seeking treble
damages arising out of the defendants’ unlawful scheme to maintain a monopoly and
to allocate the United States market for branded and generic versions of memantine
hydrochloride (the “Memantine Hydrochloride Market” or “Market”), Namenda is a
brand pharmaceutical containing the active ingredient memantine hydrochloride sold
by Forest Laboratories, LLC and used for the treatment of Alzheimer's disease. See
First Amended Class Action Complaint, ECF No. 96.

Forest and Merz Defendants:

The Forest and Merz Defendants deny that any of their actions violated relevant state
Antitrust, Consumer Protection and Unfair and Deceptive Trade Practices, or Unjust
Enrichment laws, or caused any injury or damages to Plaintiff and the proposed class.
To the extent Plaintiff is alleging that the Forest and Merz Defendants entered into
anticompetitive or otherwise unlawful settlement agreements with the defendants in the
Namenda IR patent litigations, the Forest and Merz Defendants deny these allegations
and maintain that all settlement agreements were lawful. The Forest and Merz
Defendants further deny that these settlement agreements were part of an
anticompetitive scheme.

The Forest and Merz Defendants’ defenses are asserted in their answers to the First
Amended Class Action Complaint. See ECF No. 238 at 55-62 (Forest Defendants’
defenses); ECF No. 239 at 60-67 (Merz Defendants’ defenses).

Ww
Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 3 of 9

Generic Manufacturer Defendants:

Dr. Reddy’s, Teva. Barr, and Cobalt (the non-settling Generic Manufacturer
Defendants) deny committing any unlawful act alleged by Plaintiff. None of Plaintiff's
theories of liability is applicable to the Generic Manufacturer Defendants. Plaintiff's
theory that the non-settling Generic Manufacturer Defendants conspired, to their own
disadvantage, to maintain Forest’s alleged monopoly is nonsensical and contrary to the
evidence. And any theory that the non-settling Generic Manufacturer Defendants
entered into reverse-payment claims runs counter to the evidence already produced.

In addition, Plaintiff will not be able to rely on the DPP trial or the New York Attorney
General action to pursue its claims against the Generic Manufacturer Defendants, as
the Generic Manufacturer Defendants were not parties to cither action.

4. The Parties’ Asserted Basis of Subject Matter Jurisdiction:

This Court has jurisdiction over this matter under 28 U.S.C. § 1332(d) because this action
is a class action in which the aggregate amount in controversy for the proposed class
exceeds $5,000,000, and at least one member of the putative class is a citizen of a state
different from that of one of the Defendants.

5. Subjects on Which Discovery May Be Needed:
Plaintiff(s):
e Causation
e = Liability
e Class damages and impact.
Defendants:
e Liability
* Causation
e Damages
e Class Certification

6. Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)(1) will be exchanged no later than
August 16, 2019.

7. Amended Pleadings:

a. No later than August 30, 2019, plaintiffs will provide Defendants a proposed Amended
Complaint. The parties will meet and confer as to any issues concerning the proposed Amended
Complaint, and raise any disputes with the Court by letter motion.
Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 4 of 9

8. Fact Discovery:

a. All fact discovery shall be completed by May 22, 2020. All discovery requests and
subpoenas must be served to be answerable by this date.

b. Initial requests for production were/will be served by [completed]. Any
subsequent requests for production must be served no later than 45 days prior to the
discovery completion deadline.

ce. Initial interrogatories shall be served by [completed]. Any subsequent
interrogatories must be served no later than 45 days prior to the. discovery
completion deadline.

d. Depositions shall be completed by May 22, 2020.
e. Requests to admit shall be served by April 22, 2020.
f. The parties propose the following limits on discovery:

The Court has issued a number of orders related to the scope of discovery. See,
e.g., ECF Nos. 122, 177, 179.

Plaintiff and the Forest and Merz Defendants have entered into a stipulation
regarding the scope of discovery. See Stipulation and Order Regarding Use of
Evidence from Other Actions (ECF No. 206). The Generic Manufacturer
Defendants are not parties to this stipulation.

Forest and Merz propose that discovery be stayed against the Forest and Merz
Defendants until the trial in the DPP matter concludes, Jn Re Namenda Direct
Purchaser Antitrust Litigation, 1:15-cv-07488-CM-RWL. Plaintiff proposes that
full discovery go forward regarding all remaining defendants as described in its
accompanying statement on discovery. If the Court is inclined to stay discovery
against the Forest and Merz Defendants, Plaintiff has represented that it will not
argue against such a stay.

The request for a stay of discovery is denied.
Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 5 of 9

g. =Except as otherwise modified above, the parties are to conduct discovery in
accordance with the Federal Rules of Civil Procedure and the Local Rules of the
Southern District of New York. The interim fact discovery deadlines may be
altered by the parties on consent without application to the Court, provided that the
parties meet the deadline for completing fact discovery.

h. The parties would like to address at the conference with the Court the following
disputes, if any, concerning fact discovery:

SBA would like to discuss: =I. Additional depositions of SBA witnesses:
Defendants may proceed with the two depositions they seek.

9. Expert Discovery (if applicable):
a. The parties do anticipate using testifying experts.
b. Anticipated areas of expertise:
Plaintiff:

1. Class damages and impact.
2. Additional liability and causation experts may be required depending upon the
breadth and depth of any anticipated collateral estoppel order from the DPPs' trial.

Forest and Merz Defendants: The expert reports and testimony Plaintiff intends
to introduce is unclear to the Forest and Merz Defendants. As a result, the Forest
and Merz Defendants cannot predict what type of expert analysis must be
performed as part of their defense. However, in addition to the relevant expert
analysis performed in In re Namenda Direct Purchaser Antitrust Litigation, Case
No. 15-CV-07488-CM (S.D.N.Y.) action, the Forest and Merz Defendants
currently anticipate retaining economic and medical experts to testify at trial. The
Forest and Merz Defendants reserve the right to call any other type of expert at trial,
which may be necessary to adequately respond to Plaintiff's claims or to Plaintiff's
experts.

Generic Manufacturer Defendants: The non-settling Generic Defendants cannot
predict with certainty the scope of necessary expert testimony, but anticipate
presenting evidence regarding class certification, liability, causation, and damages.
The non-settling Generic Manufacturer Defendants do not believe that they will be
bound, through collateral estoppel or otherwise, by the findings made in the DPP
trial or any other prior litigation.
Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 6 of 9

c. Expert discovery shall be completed by October 9, 2020 (depending on 9(b)).

d. By [completed] the parties shall meet and confer on a schedule for expert

disclosures, including reports, production of underlying documents, and
depositions, provided that (i) expert report(s) of the party with the burden of proof
shall be due before those of the opposing party’s expert(s): and (ii) all expert
discovery shall be completed by the date set forth above.

The parties have met and conferred and propose the schedule attached as Exhibit
B.

The parties would like to address at the conference with the Court the following
disputes, if any, concerning expert discovery:

10. Electronic Discovery and Preservation of Documents and Information:

(If appropriate for the case, use the Court’s Joint Electronic Discovery Submission and
Proposed Order available at: http://nysd.uscourts.gov/judge/Lehrburger.)

The parties have discussed electronic discovery.

b. If applicable, the parties shall have a protocol for electronic discovery in place by

{Not Applicable].

In light of the fact that each party has already produced documents, there is no
longer a need to stipulate to a protocol regarding electronic discovery and document
preservation. Should any dispute arise, the parties undertake to promptly meet and
confer, and to submit any unresolved disputes to the Court.

The parties would like to address at the conference with the Court the following
disputes, if any, concerning electronic discovery:

None at this time.

11. Anticipated Motions (other than summary judgment. ifany):

SBA’s anticipated motions:

1)
2)
3)

Class certification
Collateral estoppel

Although Plaintiff believes that it is premature to anticipate Daubert and In Limine
Motions, the circumstances may present themselves where such motion practice would
be pursued
Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 7 of 9

16.

Defendants:

Without waiving any ability to bring additional motions as the case progresses, Defendants
anticipate bringing the following in addition to moving for summary judgment:

e Daubert motions
® Motions in Limine

_Summary Judgment Motions: No less than 30 days before a party intends to file a

summary judgment motion, and in no event later than the close of discovery, the party shall
notify this Court, and the District Judge, that it intends to move for summary judgment and,
if required by the District Judge’s Individual Practices, request a pre-motion conference.

If promotion clearance has been obtained from the District Judge where required, summary

judgment motions must be filed no later than 30 days following the close of all discovery

if no date was set by the District Judge or, if a date was set by the District Judge, in
accordance with the schedule set by the District Judge. If no pre-motion conference 1S
required, summary judgment motions must be filed not later than 30 days following the
close of discovery.

Any summary judgment motion must comply with the Federal Rules of Civil Procedure,
the Local Rules of this District, and the Individual Practices of the District Judge to whom
the case is assigned.

The parties intend to file summary judgment motions and will propose a schedule at
a later date.

_ Pretrial Submissions: The parties shall submit a joint proposed pretrial order and any

required accompanying submissions 30 days after decision on the summary judgment
motion(s), or, if no summary judgment motion is made, 30 days after the close of all
discovery.

. Trial:

a. All parties do not consent to a trial before a Magistrate Judge at this time.
b. The case is to be tried to a jury.

c. The parties anticipate that the trial of this case will require TBD days.

. Other Matters the Parties Wish to Address (if any):

NONE
The court will fill in the following:

© A status conference will be held before the undersigned on July 31, 2019 at 3:15 p.m.
in Courtroom 18D, 500 Pearl Street.
Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 8 of 9

X=The parties shall submit a joint status letter every 60 days and shall also inform the
Court at the time the parties believe a settlement conference would be fruitful,

Dated: August 1, 2019

Respectfully submitted,

By: 4s/ Heather K. McDevitt

Martin M. Toto

Heather K. McDevitt
WHITE & CASE LLP

1221 Avenue of the Americas
New York, NY 10020
Telephone: (212) 819-8200

Counsel for Defendants Actavis plc, Forest
Laboratories, LLC, Merz Pharma GmbH &
Co., KGaA, Merz Gmbh & Co., KGaA, and
Merz Pharmaceuticals GmbH

By: /s/ Jonathan Berman

Jonathan Berman

Jon Heintz

JONES DAY

51 Louisiana Avenue, NW
Washington, DC 20001
Telephone: (202) 879-3939
Facsimile: (202) 879-1700

Eric P. Stephens
JONES DAY

250 Vesey Street
New York, NY 10281

SO ORDERED.

The Honorable Robert W. Lehrburger
United States Magistrate Judge

 

By: /s/ Sarah K. Frederick

Christopher T. Holding
Sarah K. Frederick
GOODWIN PROCTER LLP
100 Northern Avenue
Boston, MA 02210
Telephone: (617) 570-1000
Facsimile: (617) 523-1231

Counsel for Defendants

Teva Pharmaceuticals USA, Inc., Teva
Pharmaceutical Industries Ltd, Barr
Pharmaceuticals, Inc., and Cobatt
Laboratories, Inc.

By: /s/ Peter Safirstein

Peter Safirstein

Elizabeth Metcalf

Safirstein Metcalf

The Empire State Building

350 Fifth Avenue, Suite 5960

New York. New York 10118
Telephone: (212) 201-2845
PSafirstein@SafirsteinMetcalf.com
EMetcalf@Safirsteinmetcalf.com

Marvin A. Miller
Lori A. Fanning
Case 1:15-cv-06549-CM-RWL Document 276 Filed 08/01/19 Page 9 of 9

Telephone: (202) 326-3916 Miller Law LLC

Fax: (212) 755-7306 115 South LaSalle Street. Suite 2910
Chicago, IL 60603

Counsel for Defendants Telephone: (312) 332-3400

Dr. Reddy's Laboratories, Ltd. and Dr. MMiller@millerlawllc.com

Reddy’s Laboratories, Inc. LFanning@millerlawllc.com

Counsel for Plaintiff
